Citation Nr: 1047465	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-24 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement increases in the "staged" ratings (of 30 percent 
prior to April 16, 2009 and 50 percent from that date) for right 
hip avascular necrosis status post arthroplasty. 

2. Entitlement to a rating in excess of 10 percent for left hip 
avascular necrosis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1988 to October 1990.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an October 2008 rating 
decision of the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO) that continued the ratings of 
30 percent and 10 percent for the Veteran's right and left hip 
avascular necrosis, respectively.  An interim May 2009 rating 
decision increased the rating for right hip avascular necrosis to 
50 percent, effective April 19, 2009.    

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claims.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claims.  See 
38 C.F.R. § 3.159.   

The Veteran underwent right hip arthroplasty in 2005.  His right 
hip disability is rated under Diagnostic Code (Code) 5054 (for 
residuals of hip replacement).  What distinguishes the Code 5054 
criteria for the 50 percent rating from those for the next higher 
(70 percent) rating is whether residual weakness, pain, or 
limitation of motion are markedly (vs.) moderately severe.  
38 C.F.R. § 4.71a Code 5054.  On April 2009 examination (on 
behalf of VA) the examiner noted that the Veteran had weakness of 
the right hip; however, he did not opine regarding the 
degree/severity of such weakness.  Additionally, the examiner did 
not provide a diagnosis for the Veteran's left hip disability.  
The RO sought clarification from the examiner, who opined that 
there was no pathology for the left hip and therefore no 
diagnosis.  Notably, diagnostic studies in conjunction with the 
examination appear to have been conducted for the right hip only.  
The lack of pathology for a diagnosis of left hip disability on 
April 2009 examination appears inconsistent with the left hip 
diagnosis (avascular necrosis with degenerative changes) reported 
on June 2008 examination (on behalf of VA) and left hip pathology 
found on a February 2009 VA diagnostic study (chronic left hip 
deformity).  Clarification is necessary.  

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the Veteran to 
be examined by an orthopedist to determine 
the current severity of his right hip 
disability and the nature and severity of 
his left hip disability.  The Veteran's 
claims file (to include this remand) must 
be reviewed by the examiner in conjunction 
with the examination.  Any indicated tests 
or studies (to include range of motion 
testing) should be completed.  The 
examiner should be provided with a copy of 
the criteria for rating hip disabilities 
found in 38 C.F.R. § 4.71a Codes 5054, 
5250-5255.

a.	The findings reported must include 
sufficient information to allow for 
rating under all pertinent diagnostic 
codes, and should specifically 
include a description of the 
degree/severity of weakness in the 
right hip (i.e., whether "moderately 
severe" or "markedly severe" ).

b.	Regarding the left hip, the examiner 
should review the criteria for rating 
hip disabilities found in 38 C.F.R. 
§ 4.71a Codes 5250-5255 and determine 
which Code most appropriately matches 
the Veteran's left hip disability 
picture.  Findings reported should 
encompass all the criteria for the 
Code identified.

c.	 Finally, the examiner should 
indicate whether or not there are any 
manifestations of the Veteran's hip 
disabilities that are not reflected 
by schedular criteria, and if so note 
their nature and severity). 

2.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

